Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 9 November 2021. Presently, Claims 1, 3-5, 8-9, 11, 13-15, 18-19, & 21 remain pending and are examined on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on February 2, 2018. It is noted, however, that applicant has not filed a certified copy of the Korean Patent Application No. 10-2018-0013432, as required by 37 CFR 1.55.
Claim Objections
Claim 11 is objected to because of the following informalities: “generate first/second image based on” should read –generate a first/second image based on--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(a) have been withdrawn in response to applicant’s amendment filed 11/09/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over T. Koga et al., “A new and simple Doppler method for measurement of fetal cardiac isovolumetric contraction .
Regarding claim 1, T. Koga et al. (pg. 265-266) discloses a method of operating an ultrasound diagnosis apparatus for performing diagnosis with respect to a heart of a fetus, the method comprising:
transmitting an ultrasound signal to the heart of the fetus and receiving an echo signal reflected from the heart (pg. 265, left column, para. 4 (left), lines 8-14, “Methods”: “The continuous-wave ultrasound transducer…was then held manually against the mother’s abdomen, directing the transmitting beam along the axis of the fetal heart.”); and
displaying signals obtained based on the first Doppler data and the second Doppler data (Fig. 5; pg. 266, para. 1 (left), lines 6-7, “Results”).
However, T. Koga et al. fails to teach acquiring first Doppler data related to blood flow of the heart satisfying a first setting range and second Doppler data related to a valve of the heart satisfying a second setting range by using the echo signal, generating a first image based on the first Doppler data and a second image based on the second Doppler data, obtaining a feature extraction image representing properties of the heart from the first image by comparing the first image and the second image, and displaying a first resulting image by adding the feature extraction image to the second Doppler data, wherein the feature extraction image comprises a valve signal of the heart detected from a click signal included in the second image.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches acquiring first Doppler data related to blood flow of the heart satisfying a first setting range and second Doppler data related to a valve of the heart satisfying a second setting range by using the echo signal. Sasaki ’111 teaches a Doppler generation unit (26) that is able to generate first and second Doppler signals (“… The wall filter 46 removes a second Doppler signal (to be referred to as a tissue Doppler signal hereinafter) corresponding to a velocity attributed to the motion of a blood vessel wall, cardiac valve, or the like 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by teaching acquiring first Doppler data related to blood flow and second Doppler data related to valves of the heart, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Sasaki ‘111 also teaches first and second setting ranges; the first range corresponds to the first Doppler signal and the second setting range corresponds to the second Doppler signal (“…The Doppler signal generation unit is configured to generate a first Doppler signal and a second Doppler signal based on the reception signal… The velocity display scale determination unit is configured to determine a first velocity display scale based on a velocity distribution range for the first Doppler signal and determine a second velocity display scale based on a velocity distribution range for the second Doppler signal (Para. [0024])).
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by acquiring first Doppler data and second Doppler data respectively with respect to first and second setting ranges by using the echo signal, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Sasaki ‘111 further teaches generating a first image based on the first Doppler data and a second image based on the second Doppler data (“…The image generation unit is configured to generate a first Doppler image based on the first Doppler signal and generate a second Doppler image based on the second Doppler signal” Para. [0024]). Sasaki ‘111 also teaches obtaining a feature extraction image representing properties of the heart from the first image (“…the filter change unit 39 changes the filter characteristics of the variable filter 45 from the blood flow Doppler extraction filter to the tissue Doppler 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by generating a first image based on the first Doppler data and a second image based on the second Doppler data and obtaining a feature extraction image representing properties of the heart from the first image, as taught by Sasaki ‘111, because the feature extraction data can help identify any irregularity and its particular indices (Para. [0076]).
	Sasaki ‘111 further teaches (Fig. 3) displaying a first resulting image by adding the feature extraction image to the second Doppler data, wherein the feature extraction image comprises a valve signal of the heart (“The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7). The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” (Para. [0064])). Fig. 3 of Sasaki shows a method for the processing of superimposing and displaying a tissue Doppler waveform on a blood flow Doppler waveform with different velocity display scales.
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by displaying a first resulting image by adding the feature extraction image to the second Doppler 
	However, T. Koga et al. and Sasaki ‘111 both fail to teach that the combination is obtained by comparing the first image and the second image.
	In an analogous ultrasound field of endeavor, Yang et al. teach that the combination is obtained by comparing the first image and the second image (“…a Doppler processor 1214 may extract Doppler components from ultrasound data, and the image generator 1220 may generate a Doppler image indicating a movement of an object as colors or waveforms based on the extracted Doppler components.” (Para. [0053]), “…the controller 420 of the ultrasound diagnosis apparatus 400 may compare first Doppler spectrum data corresponding to acquired ultrasound Doppler data with second Doppler spectrum data corresponding to reference ultrasound data, thereby generating a wearable signal based on a difference between values of the first and second Doppler spectrum data.” (Para. [0099]), “A third graph 620 is created by comparing the first and second graphs 600 and 610 with each other. For example, the third graph 620 may be created based on the differences between the at least one peak value in the first graph 600 and the at least one peak value in the second graph 610.” (Para. [0102]), “The ultrasound diagnosis apparatus 400 may also generate new elastography data having a color corresponding to a difference between stiffness values of regions in the elastography image 710 of reference ultrasound color data and the elastography image 720 of ultrasound color data of the object.” (Para. [0121])).
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. in view of Sasaki ‘111, by specifically teaching that the combination is obtained by comparing the first image and the second image, as taught by Yang et al., in order to allow a user to easily determine a status of an object based on the displayed difference (Para. [0026]).

In an analogous ultrasound field of endeavor, Yoon et al. teaches (Fig. 2) that the valve signal of the heart is detected from a click signal included in the second image (“…in the heart spectrum image, a click signal may be generated when the MV or the AV is opened or closed. For example, a click signal 231 may be generated when the MV is closed, and a click signal 232 may be generated when the AV is opened. In addition, a click signal 233 may be generated when the AV is closed, and a click signal 234 may be generated when the MV is opened” (Para. [0131]). Per Para. [0059], MV stands for mitral valve and AV stands for aortic valve.
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. in view of Sasaki ‘111 and Yang et al., by specifically teaching that the valve signal of the heart is detected from a click signal included in the second image, as taught by Yoon et al., in order to define an exact physiological instance at which the data is recorded.
Regarding claim 8, modified T. Koga et al. teaches the method set forth above but fail to teach that the first resulting image depicts the properties of the heart provided by the feature extraction data.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches (Fig. 4 and 5) that the first resulting image depicts the properties of the heart provided by the feature extraction data (“…a superimposed image by superimposing a tissue Doppler waveform (dotted line) on a blood vessel Doppler waveform while making them temporally match each other along the time axis.” (Para. [0066])). The superimposed image shown in Fig. 5 shows the blood flow velocity features along with the tissue features.
It would be obvious to one skilled in the art before the effective filing date to further modify T. Koga et al. by having the first resulting image depict the properties of the heart provided by the feature 
Regarding claim 9, T. Koga et al. (pg. 266-267) discloses that the first and the second setting ranges each include a range of a magnitude of a signal (Fig. 5; pg. 266, para. 1 (left), lines 2-6, “Results”) and wherein the first and second Doppler data are each data in which the magnitude of the signal is within a predetermined range. T. Koga et al. gives the setting range in the magnitude of a signal by stating the raw signal was divided into 5 frequency ranges, 250-375, 375-500, 500-750, 750-1000, and 1000-1500Hz (pg. 265, para. 2, lines 5-6, Methods). The data was shown to be acquired within the magnitude range as well (pg. 264, left, para. 3, Results).
	However, T. Koga fails to teach first and second Doppler data, a range of velocity of blood flow, and the velocity blood flow within a predetermined range. 
	In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches a Doppler generation unit (26) that is able to generate first and second Doppler signals (“…The Doppler signal generation unit is configured to generate a first Doppler signal and a second Doppler signal based on the reception signal…” Para. [0024]). Sasaki ‘111 teaches a range of velocity of blood flow for both Doppler signals (“The velocity display scale determination unit is configured to determine a first velocity display scale based on a velocity distribution range for the first Doppler signal and determine a second velocity display scale based on a velocity distribution range for the second Doppler signal (Para. [0024])). Lastly, Sasaki ‘111 also teaches (Fig. 5 and 6) the velocity blood flow for the signal is within a predetermined range (“The blood vessel Doppler waveform in FIG. 5 is displayed with the first velocity display scale. The ordinate on the right side of the superimposed image in FIG. 5 is an axis representing the velocity concerning the blood flow Doppler waveform. The ordinate on the left side of the superimposed image in FIG. 6 is an axis representing the velocity concerning the tissue Doppler waveform. The upper limit of the first velocity display scale is 40 cm/s. The tissue Doppler waveform in FIG. 5 is displayed with the 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by including first and second Doppler data, a range of velocity of blood flow, and the velocity blood flow within a predetermined range, as taught by Sasaki ‘111, in order to show the difference in blood flow velocities and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Regarding claim 21, modified T. Koga et al. teaches the method and device set forth above, including transmitting an ultrasound signal to the heart of the fetus and receiving an echo signal reflected from the heart (pg. 265, left column, para. 4 (left), lines 8-14, “Methods”: “The continuous-wave ultrasound transducer…was then held manually against the mother’s abdomen, directing the transmitting beam along the axis of the fetal heart.”); and
displaying signals obtained based on the first Doppler data and the second Doppler data (Fig. 5; pg. 266, para. 1 (left), lines 6-7, “Results”).
However, T. Koga et al. fails to teach acquiring first Doppler data related to blood flow of the heart satisfying a first setting range and second Doppler data related to a valve of the heart satisfying a second setting range by using the echo signal, generating a first image based on the first Doppler data and a second image based on the second Doppler data, generating a feature extraction image representing properties of the heart from the first image by comparing the first image and the second image, and displaying a first resulting image by adding the feature extraction image to the second Doppler data, wherein the feature extraction image comprises a valve signal of the heart detected from a click signal included in the second image.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches acquiring first Doppler data related to blood flow of the heart satisfying a first setting range and second Doppler data related to a 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by teaching acquiring first Doppler data related to blood flow and second Doppler data related to valves of the heart, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Sasaki ‘111 also teaches first and second setting ranges; the first range corresponds to the first Doppler signal and the second setting range corresponds to the second Doppler signal (“…The Doppler signal generation unit is configured to generate a first Doppler signal and a second Doppler signal based on the reception signal… The velocity display scale determination unit is configured to determine a first velocity display scale based on a velocity distribution range for the first Doppler signal and determine a second velocity display scale based on a velocity distribution range for the second Doppler signal (Para. [0024])).
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by acquiring first Doppler data and second Doppler data respectively with respect to first and second setting ranges by using the echo signal, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Sasaki ‘111 further teaches generating a first image based on the first Doppler data and a second image based on the second Doppler data (“…The image generation unit is configured to generate 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by generating a first image based on the first Doppler data and a second image based on the second Doppler data and generating a feature extraction image representing properties of the heart from the first image, as taught by Sasaki ‘111, because the feature extraction data can help identify any irregularity and its particular indices (Para. [0076]).
	Sasaki ‘111 further teaches (Fig. 3) displaying a first resulting image by adding the feature extraction image to the second Doppler data, wherein the feature extraction image comprises a valve signal of the heart (“The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7). The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” (Para. [0064])). Fig. 3 of Sasaki shows a method for the processing 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by displaying a first resulting image by adding the feature extraction image to the second Doppler data, as taught by Sasaki ‘111, because it will allow the user to easily observe displayed images and improve examination efficiency (Para. [0128]).
	However, T. Koga et al. and Sasaki ‘111 both fail to teach that the combination is obtained by comparing the first image and the second image.
	In an analogous ultrasound field of endeavor, Yang et al. teach that the combination is obtained by comparing the first image and the second image (“…a Doppler processor 1214 may extract Doppler components from ultrasound data, and the image generator 1220 may generate a Doppler image indicating a movement of an object as colors or waveforms based on the extracted Doppler components.” (Para. [0053]), “…the controller 420 of the ultrasound diagnosis apparatus 400 may compare first Doppler spectrum data corresponding to acquired ultrasound Doppler data with second Doppler spectrum data corresponding to reference ultrasound data, thereby generating a wearable signal based on a difference between values of the first and second Doppler spectrum data.” (Para. [0099]), “A third graph 620 is created by comparing the first and second graphs 600 and 610 with each other. For example, the third graph 620 may be created based on the differences between the at least one peak value in the first graph 600 and the at least one peak value in the second graph 610.” (Para. [0102]), “The ultrasound diagnosis apparatus 400 may also generate new elastography data having a color corresponding to a difference between stiffness values of regions in the elastography image 710 of reference ultrasound color data and the elastography image 720 of ultrasound color data of the object.” (Para. [0121])).

However, T. Koga et al., Sasaki ‘111, and Yang et al. fail to teach that the valve signal of the heart is detected from a click signal included in the second image.
In an analogous ultrasound field of endeavor, Yoon et al. teaches (Fig. 2) that the valve signal of the heart is detected from a click signal included in the second image (“…in the heart spectrum image, a click signal may be generated when the MV or the AV is opened or closed. For example, a click signal 231 may be generated when the MV is closed, and a click signal 232 may be generated when the AV is opened. In addition, a click signal 233 may be generated when the AV is closed, and a click signal 234 may be generated when the MV is opened” (Para. [0131]). Per Para. [0059], MV stands for mitral valve and AV stands for aortic valve.
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. in view of Sasaki ‘111 and Yang et al., by specifically teaching that the valve signal of the heart is detected from a click signal included in the second image, as taught by Yoon et al., in order to define an exact physiological instance at which the data is recorded.
Claim 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over T. Koga et al., “A new and simple Doppler method for measurement of fetal cardiac isovolumetric contraction time”, Ultrasound Obstetrics and Gynecology, vol. 18 (2001):, pg. 264-267, and in view of Sasaki (US 20130006111).
Regarding claim 11, modified T. Koga et al. discloses the method set forth above, but fails to teach an ultrasound diagnosis apparatus for performing diagnosis. T. Koga et al. teach the use of an apparatus with respect to the heart of a fetus, however, the use of the apparatus with respect to the 
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches (Fig. 1) an ultrasound diagnosis apparatus for performing diagnosis, the ultrasound diagnosis apparatus comprising:
a probe (10) configured to transmit an ultrasound signal (ultrasonic transmission unit 20) to the heart of the fetus and receive an echo signal (ultrasonic reception unit 22) reflected from the heart.
Sasaki ‘111 further teaches:
a processor (image generation unit 28) configured to respectively acquire first Doppler data related to blood flow of the heart satisfying a first setting range and second Doppler data related to a valve of the heart satisfying a second setting range by using the echo signal. Sasaki ’111 teaches a Doppler generation unit (26) that is able to generate first and second Doppler signals (“… The wall filter 46 removes a second Doppler signal (to be referred to as a tissue Doppler signal hereinafter) corresponding to a velocity attributed to the motion of a blood vessel wall, cardiac valve, or the like from an output from the SH circuit 44 to extract a first Doppler signal (to be referred to as a blood flow Doppler signal hereinafter) attributed to a blood flow” Para. [0039]). The image generation unit performs mapping processing and interpolation processing (Para. [0046]-[0047]). (“…The image generation unit is configured to generate a first Doppler image based on the first Doppler signal and generate a second Doppler image based on the second Doppler signal” Para. [0024]).
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by teaching acquiring first Doppler data related to blood flow and second Doppler data related to valves of the heart, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).

It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by acquiring first Doppler data and second Doppler data respectively with respect to first and second setting ranges by using the echo signal, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Sasaki ‘111 further teaches:
a display (Fig. 1, display unit 16) configured to display a first resulting image obtained based on the first Doppler data and the second Doppler data (“The display unit 16 displays the blood flow Doppler waveform generated by the image generation unit 28 with the first velocity display scale. The display unit 16 displays the tissue Doppler waveform generated by the image generation unit 28 with the second velocity display scale. The display unit 16 displays the superimposed image generated by the image generation unit 28” Para. [0061]).
Sasaki ‘111 further teaches the processor is further configured to:
generate a first image based on the first Doppler data and a second image based on the second Doppler data (“…The image generation unit is configured to generate a first Doppler image based on the first Doppler signal and generate a second Doppler image based on the second Doppler signal” Para. [0024]); and

It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by generating a first image based on the first Doppler data and a second image based on the second Doppler data and obtaining a feature extraction image representing properties of the heart from the first image, as taught by Sasaki ‘111, because the feature extraction data can help identify any irregularity and its particular indices (Para. [0076]).
Sasaki ‘111 further teaches the processor is further configured to:
display the first resulting image by adding the feature extraction image to the second Doppler data, wherein the feature extraction image comprises a valve signal of the heart (“The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7). The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” (Para. [0064])). Fig. 3 of Sasaki shows a method for the 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by displaying a first resulting image by adding the feature extraction image to the second Doppler data, as taught by Sasaki ‘111, because it will allow the user to easily observe displayed images and improve examination efficiency (Para. [0128]).
Regarding claim 18, modified T. Koga et al. teaches the method and device set forth above but fail to teach that the display is further configured to display the first resulting image such that the properties of the heart from the feature extraction data are depicted.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches (Fig. 4 and 5) that the first resulting image depicts the properties of the heart provided by the feature extraction data (“…a superimposed image by superimposing a tissue Doppler waveform (dotted line) on a blood vessel Doppler waveform while making them temporally match each other along the time axis.” (Para. [0066])). The superimposed image shown in Fig. 5 shows the blood flow velocity features along with the tissue features.
It would be obvious to one skilled in the art before the effective filing date to further modify the display of modified T. Koga et al. by having the first resulting image depict the properties of the heart provided by the feature extraction data, as taught by Sasaki ‘111, the feature extraction data and the superimposition can help identify any irregularity and its particular indices (Para. [0076]).
	Regarding claim 19, T. Koga et al. (pg. 266-267) discloses that the first and the second setting ranges each include a range of a magnitude of a signal (Fig. 5; pg. 266, para. 1 (left), lines 2-6, “Results”) and wherein the data are each data in which the magnitude of the signal is within a predetermined range. T. Koga et al. gives the setting range in the magnitude of a signal by stating the raw signal was divided into 5 frequency ranges, 250-375, 375-500, 500-750, 750-1000, and 1000-1500Hz (pg. 265, para. 
	However, T. Koga fails to teach first and second Doppler data, a range of velocity of blood flow, and the velocity blood flow within a predetermined range.
	In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches a Doppler generation unit (26) that is able to generate first and second Doppler signals (“…The Doppler signal generation unit is configured to generate a first Doppler signal and a second Doppler signal based on the reception signal…” Para. [0024]). Sasaki ‘111 teaches a range of velocity of blood flow for both Doppler signals (“The velocity display scale determination unit is configured to determine a first velocity display scale based on a velocity distribution range for the first Doppler signal and determine a second velocity display scale based on a velocity distribution range for the second Doppler signal (Para. [0024])). Lastly, Sasaki ‘111 also teaches (Fig. 5 and 6) the velocity blood flow for the signal is within a predetermined range (“The blood vessel Doppler waveform in FIG. 5 is displayed with the first velocity display scale. The ordinate on the right side of the superimposed image in FIG. 5 is an axis representing the velocity concerning the blood flow Doppler waveform. The ordinate on the left side of the superimposed image in FIG. 6 is an axis representing the velocity concerning the tissue Doppler waveform. The upper limit of the first velocity display scale is 40 cm/s. The tissue Doppler waveform in FIG. 5 is displayed with the second velocity display scale. The upper limit of the second velocity display scale is 5 cm/s.” Para. [0066]). The upper limit is given for both the first and second velocity scales which implies that there is a lower limit for the scales, and further indicating the predetermined range.
	It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by including first and second Doppler data, a range of velocity of blood flow, and the velocity blood flow within a predetermined range, as taught by Sasaki ‘111, in order to show the difference in blood flow velocities and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over T. Koga et al. (NPL pg. 264-267) and in view of Sasaki (US 20130006111), Yang et al. (US 20160183918), and Yoon et al. (US 20130281862), as applied to claim 1 above, and further in view of Sasaki et al. (US 20100099987).
Regarding claim 3, modified T. Koga et al. teaches the method and device set forth above, but fails to teach that the displaying of the first resulting image comprises:
determining presence of an abnormality in the heart based on the first Doppler data and the second Doppler data; and
displaying the first resulting image based on the determining.
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 3) determining presence of an abnormality (S4, S6) and displaying (monitor 14) the first image based on a result of the determining, (“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6). The result of the evaluation is displayed on the monitor 14…” Para. [0075]). 
It would be obvious to one skilled in the art before the effective filing date to modify modified T. Koga et al. by determining the presence of an abnormality and displaying the first image based on the result of determining, as taught by Sasaki et al. ‘987, this will allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Regarding claim 4, T. Koga et al. (pg. 266; Fig. 5) teaches calculating an isovolumic interval in a cardiac cycle of the heart. Fig. 5 shows the Doppler cardiogram display used for measuring isovolumetric contraction time (“A representative multiple Doppler cardiogram display used for measuring isovolumetric contraction time. It can be measured on a computer screen by moving the pointer and clicking at the mitral valve closing (Mc) and aortic valve opening (Ao) spikes on the 500-1000 Hz filtering signals.” (Fig. 5 caption)).
However, T. Koga fails to teach determining the presence of an abnormality. 

It would be obvious to one skilled in the art before the effective filing date to modify modified T. Koga et al. by determining the presence of an abnormality, as taught by Sasaki et al. ‘987, in order to allow for the abnormality to be objectively and accurately evaluated (Para. [0079]). 
Regarding claim 5, T. Koga et al. (pg. 266) discloses determining whether the isovolumic interval is less than or equal to a predetermined time (Para. 1 (right), lines 4-11, “Results”).
However, T. Koga fails to teach determining the presence of an abnormality. 
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 3) determining presence of an abnormality (S4, S6 (“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6)…” Para. [0075]). 
It would be obvious to one skilled in the art before the effective filing date to modify modified T. Koga et al. by determining the presence of an abnormality, as taught by Sasaki et al. ‘987, in order to allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over T. Koga et al. (NPL pg. 264-267) and in view of Sasaki (US 20130006111), as applied to claim 11 above, and further in view of Sasaki et al. (US 20100099987).
Regarding claim 13, modified T. Koga et al. teaches the method and device set forth above, but fails to teach the processor is further configured to determine presence of an abnormality in the heart, and
wherein the display is further configured to display the first image based on a result of the determining.

It would be obvious to one skilled in the art before the effective filing date to modify the processor of T. Koga et al. by determining the presence of an abnormality and displaying the first image based on the result of determining, as taught by Sasaki et al. ‘987, this will allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Regarding claim 14, T. Koga et al. (pg. 266; Fig. 5) discloses calculating an isovolumic interval in a cardiac cycle of the heart. Fig. 5 shows the Doppler cardiogram display used for measuring isovolumetric contraction time and the caption states “the isovolumetric contraction time can be measured on the computer screen by clicking at the mitral valve closing and aortic valve opening spikes.”
However, T. Koga fails to teach the processor is further configured to determine presence of an abnormality in the heart. 
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 1) that the processor (heart analysis processing unit 26) is further configured to determine presence of an abnormality (Fig. 3; S4, S6) and display (monitor 14) the first image based on a result of the determining, (“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6). The result of the evaluation is displayed on the monitor 14…” Para. [0075]). 
It would be obvious to one skilled in the art before the effective filing date to modify the processor of T. Koga et al. by determining the presence of an abnormality and displaying the first image based on the result of determining, as taught by Sasaki et al. ‘987, this will allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Regarding claim 15, T. Koga et al. (pg. 266) discloses determining whether the isovolumic interval is less than or equal to a predetermined time (Para. 1 (right), lines 4-11, “Results”).
However, T. Koga fails to teach the processor is further configured to determine presence of an abnormality in the heart. 
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 1) that the processor (heart analysis processing unit 26) is further configured to determine presence of an abnormality (Fig. 3; S4, S6) and display (monitor 14) the first image based on a result of the determining, (“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6). The result of the evaluation is displayed on the monitor 14…” Para. [0075]). 
It would be obvious to one skilled in the art before the effective filing date to modify the processor of T. Koga et al. by determining the presence of an abnormality and displaying the first image based on the result of determining, as taught by Sasaki et al. ‘987, this will allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Response to Amendment
Applicant’s arguments filed 11/09/2021, with respect to the rejection(s) of claim(s) 1 & 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 11, & 21, applicant argues “Koga, Sasaki' 111, and Yang fails to disclose or make obvious at least the feature (emphasis added) "acquiring first Doppler data related to blood flow of the heart satisfying a first setting range and second Doppler data related to a valve of the heart satisfying a second setting range by using the echo signal; generating a first image based on the first 
“On pages 6 through 9 of the Office Action, the Examiner acknowledges that Koga fails to disclose the previously recited "first Doppler data," "second Doppler data," obtaining "a difference between the first Doppler data and the second Doppler data," and the first "resultant image," and relies upon the teachings of Sasaki' 111 and Yang to cure the deficiencies of Koga. 
“Sasaki' 111 only describes displaying blood flow Doppler waveforms and tissue Doppler waveforms at different velocities in an overlaid image. Sasaki' 111 does not teach or suggest extracting features (heart valve signals) by comparing the blood flow Doppler waveform and the tissue Doppler waveform, and adding feature extraction images (valve signals of the heart) to other Doppler waveforms. 
“Yang fails to cure the above deficiencies of Koga and Sasaki' 111. 
“In view of the above, Applicant respectfully submits that the combination of Koga”.
Examiner disagrees that Sasaki ‘111 does not teach “adding feature extraction images (valve signals of the heart) to other Doppler waveforms”.  In Para. [0064], Sasaki ‘111 teaches “The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7). The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” Examiner upholds that this superimposition of the two Doppler waveforms satisfies the limitation above.
Examiner agrees that Sasaki ‘111 does not teach “extracting features (heart valve signals) by comparing the blood flow Doppler waveform and the tissue Doppler waveform”.  However, examiner upholds that Yang teaches this limitation.  In Para. [0053], Yang teaches “…a Doppler processor 1214 may extract Doppler components from ultrasound data, and the image generator 1220 may generate a Doppler image indicating a movement of an object as colors or waveforms based on the extracted Doppler components.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                               

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793